                    Case 1:18-cv-10222-PAE Document 7 Filed 11/05/18 Page 1 of 1


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                 Southern District of New York


             Hiscox Insurance Company, Inc.                    )
                                                               )
                                                               )
                                                               )
                            Plaintijf(s)
                                                               )
                                V.
                                                               )
                                                                       Civil Action No.     18cv10222
                                                               )
  Curtis Bordenave and Business Moves Consulting,              )
  Inc., d/b/a Business Moves, Khaled M. Khaled and             )
                ATK Entertainment, Inc.                        )
                                                               )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Curtis Bordenave and Business Moves Consulting, Inc., d/b/a Business Moves
                                   17927 Windflower Way
                                   Dallas, TX 75252




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Laura B. Dowgin, Esq.
                                 Cozen O'Connor
                                 45 Broadway Atrium, 16th Floor
                                 New York, New York 10006



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:     November 5, 2018                                                          /s/ S. James
                                                                                     Signature of Clerk or Deputy Clerk
